Citation Nr: 1744290	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  05-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.



ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1968 to November 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

In its December 2007 decision, the Board remanded the claim for entitlement to service connection for vertigo, to include as secondary to service-connected disabilities, as well as other claims not presently on appeal, and denied entitlement to service connection for others, also not on appeal.

After additional development, the Board issued a decision in September 2009, which denied entitlement to service connection for vertigo, to include as secondary to service-connected disabilities, and the other remanded claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's September 2009 decision.  The Court remanded the claims to the Board for additional development and readjudication in compliance with the JMR.

In its April 2011 decision, the Board remanded the claim for entitlement to service connection for vertigo, to include as secondary to service-connected disabilities, and other claims for further evidentiary development.  Subsequently, finding the opinion from a November 2011 VA examination inadequate, the Board again remanded the vertigo claim for a new opinion adequately addressing the etiology of the Veteran's vertigo.  Although this directive was accomplished, the Board once more remanded the matter in March 2017 for an addendum opinion because the VA examiner did not address whether the Veteran's vertigo was etiologically related to the acoustic trauma which occurred during service and was the basis for the awards of service connection for bilateral hearing loss and tinnitus.  The matter is again before the Board.

FINDING OF FACT

The Veteran's current vertigo was not demonstrated in active service and was not caused by or made worse by service-connected hearing loss, tinnitus or any other service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for vertigo, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

Service Connection 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163   (1995).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. §3.303 (d).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence alone of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted where the Veteran has a disability that is proximately due to, the result of, or aggravated by a service connected disability.  38 C.F.R. § 3.310 (2016).


The Veteran's Assertions

In his January 2004 Statement in Support of the Claim and August 2005 VA9 Appeal Form, the Veteran asserts that he experiences vertigo daily, he specifically experiences symptoms of extreme dizziness two to three times a week and medication has been ineffective.  He further contends that his vertigo is caused or aggravated by his service-connected hearing loss.

In her two November 2011 Statements in Support of the Claim, the Veteran's friend, A.W.D., states that the Board failed to consider the Veteran's in-service exposure to noise and the Veteran's proximity to the firing of 16-inch guns, as well as mentioning in-service explosions, vibrations and loud noises.

The Veteran's Vertigo 

The record indicates that the Veteran underwent an induction examination in October 1967 and a subsequent examination in April 1968.  Although the April 1968 examination detected defective hearing, the Veteran's ears were checked as "normal" in the previous examination.  In the Veteran's separation examination in November 1969, his ears were once again checked off as "normal."  Additionally, the examiner checked "No" to dizziness or fainting spells.  

The record's earliest indication of symptoms associated with vertigo is in 1993, when the Veteran reported dizziness in October and vertigo-like symptoms in November and December in reaction to medication for a back injury. A February 2000 VA examiner assessed the Veteran with benign paroxysmal positional vertigo (BPPV).

In April 2004, the Veteran reported during an audiological examination at a VA facility that he occasionally experiences dizziness when he turns over in bed or when working under a car.  In October 2004, the Veteran again was assessed with vertigo. 

However, a December 2008 VA examination for ear disease, gave no diagnosis of a peripheral vestibular disorder and noted that, although there was a history of  balance or gait problems starting in 2000, there was no current sign of a staggering gait or imbalance. 

A VA audiological examination, also conducted in December 2008, set forth in detail the Veteran's history and reports pertaining to vertigo, but also noted that VA treatment records made no mention of this being related to service.  In noting other causes of BPPV, including viral infections (labyrinthitis), nerve inflammation, inner-ear surgery, and maintaining the position of laying on one's back for a prolonged period (supine), and further noting the absence of reports of head injuries, the December 2008 VA examiner concluded that there is no direct relationship between BPPV and hearing loss (except in the event of inner ear surgery as stated above) and it can most assuredly manifest in the absence of hearing loss.

Between 2005 and 2009, the Veteran reported to treatment providers that, although his vertigo episodes are brief, usually no more than 30 seconds, he experiences them when rising from his bed and has had frequent falls in getting to the bathroom and in the shower.

The January 2009 VA examiner noted that the Veteran had had some post-military labyrinthitis, upper respiratory tract infections, nerve inflammation, and inner ear surgery, all of which can cause dizziness, but she could not say specifically that the Veteran's military service aggravated or began his episodic dizziness.  The January 2009 VA examiner opined that it is not at least as likely as not any current vertigo disorder is directly related to the Veteran's military service.  She re-stated her conclusion from the December 2008 VA examination, above, but added that the answer to the opinion question would more appropriately be answered by an otolaryngologist.

In a March 3, 2009 VA examination for ear disease, after noting the Veteran's reports of mild symptoms of vertigo, the VA examiner, an otolaryngologist, stated his impression as vertigo, probably benign paroxysmal postural vertigo and, having noted the Veteran's reports, observed that the imbalance seems mild and not necessarily associated with his hearing loss.  Another VA examination for ear disease on March 31, 2009 by the same VA examiner produced an opinion explicitly stating that it is not likely that the Veteran's vertigo is directly related to service experience.

Consistent with the JMR upon the Court's remand of Board's September 2009 decision, the Veteran underwent a November 2011 VA examination by the same otolaryngologist, in which his April 2004 diagnosis of vertigo was re-stated.  Although a neurological slight unsteadiness on tandem walking was identified, no vestibular conditions and no abnormal gait were noted.  The November 2011 VA examiner further stated that the Veteran's vertigo is positional and unrelated to his hearing loss.  The November 2011 VA examiner opined that the Veteran's vertigo is unlikely related to his military service and it is unlikely that the Veteran's vertigo is secondary to a service-connected disability.

Finding the above opinion did not provide a supporting rationale, the Board remanded for a new opinion addressing the etiology of the Veteran's vertigo.  The July 2016 VA addendum opinion concluded that it was less likely than not that the Veteran's vertigo was related to his active duty service because there was no documentation of treatment for vertigo during active duty service or before 2000.  Additionally, the examiner concluded that it was less likely than not that the Veteran's vertigo was caused or aggravated by his service-connected bilateral hearing loss or tinnitus because hearing loss is a cochlear disability and vertigo is a vestibular disability.  Also, the examiner explained that tinnitus is a subjective symptom of a hearing or cochlea disability and does not cause or aggravate vertigo.

Upon further remand, a May 2017 addendum addressed whether the Veteran's vertigo was etiologically related to the acoustic trauma which occurred during service and was the basis for the awards of service connection for bilateral hearing loss and tinnitus.  The VA examiner opined that it is less likely than not any vertigo that the Veteran now has is related to the in-service acoustic trauma.  He further opined that the acoustic trauma the Veteran may have sustained in service in 1968 has not contributed to the development of his vertigo.  He explained that vertigo is a disease of the vestibular system and the acoustic trauma may cause sensorineural hearing loss (and tinnitus), but the conceded acoustic trauma is not the etiology of the Veteran's vertigo (a disorder of the vestibular system).

Conclusion

The foregoing treatment history indicates that the Veteran has a current disability of vertigo.  However, as stated above, there is no record of complaints, treatment, or diagnoses during the Veteran's service or in the separation examination upon leaving service.  Moreover, although reporting symptoms in 1993, the Veteran's current disability was only assessed in 2000, over 30 years after the conclusion of his service.  

The December 2008 VA examiner stated there is no direct relationship between BPPV and hearing loss.  The otolaryngologist who provided both the July 2016 and May 2017 addenda opinions explained that hearing loss is a cochlear disability and vertigo is a vestibular disability and that, more precisely, even though acoustic trauma may cause sensorineural hearing loss and tinnitus, the conceded acoustic trauma is not etiologically related to vertigo, a disorder of the vestibular system.  

The Board notes that "vestibular" pertains to the ear canals carrying impulses for equilibrium, whereas the cochlear division within the ear carries impulses for the sense of hearing.  By definition then, acoustic trauma can affect hearing, but will not affect balance.  Accordingly, the record does not provide clinical findings or opinions that there is a relationship between the events of acoustic trauma in service, which caused hearing loss, and the later development of vertigo.

The Board has considered the Veteran's lay statements and those of his friend, A.W.D., which have assisted Board in understanding better the nature and extent of the Veteran's disability.  The Board has carefully reviewed the Veteran's reports during examinations, as they appear throughout the record.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and A.W.D. are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately findings as to the origin or relation to service of the Veteran's disability, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of service connection, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   There are no findings and opinions in the record contrary to those of the July 2016/May 2017 VA examiner.  Although various treatment providers and other VA examiners noted the Veteran's current vertigo disability, because they do not speak to its relation to in-service events, they have limited probative weight for the purposes of determining service connection.    

The opinions in the July 2016 and May 2017 addenda, in particular, explained the reasons for their conclusions, based on accurate characterizations of the evidence of record and the clinical distinctions between the cochlear and vestibular workings of the ear.  The opinions are entitled to substantial probative weight.

For the reasons stated throughout this decision and based on the opinions discussed above, the Board finds that, although the Veteran has a specific diagnosis for vertigo, the record nonetheless does not contain supporting medical findings or an adequate opinion to establish service connection for the Veteran's vertigo or that it was caused by or made worse by service-connected hearing loss, tinnitus or any other service-connected disability.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


